Citation Nr: 1147161	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-27 323	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a heart disorder, including as secondary to a left knee disorder.

2.  Entitlement to service connection for a disorder characterized by shortness of breath, including as secondary to a left knee disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.  It was remanded by the Board for additional development in August 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, these issues were previously remanded for further development.  Appellant has contended that as a result of a fall in 2004, he sustained a myocardial infarction.  Reportedly a pre-2004 EKG was normal (as reported on an insurance application in 2003) and a 2005 EKG by the VA reportedly showed findings consistent with residuals of an infarct of undetermined age.  In 2007 testing reportedly revealed reversible inferolateral and inferoseptal wall ischemia, and small fixed inferior infarct scar.

The matter was remanded in August 2011 for an opinion.  An examiner who saw the Veteran in September 2011, concluded that there was coronary artery disease, but did not, apparently, find evidence of any infarction.  Testing reviewed by this examiner was negative for pertinent findings.

Unfortunately, the examiner did not reconcile her findings with the 2005 EKG and 2007 testing suggesting the presence of residual scarring.  Thus, the opinion is not sufficient to decide the appeal.  The matter should be returned to the examiner for further opinion.

In view of the foregoing, this case is REMANDED for the following action:

The case should be returned to the examiner who conducted the September 2011 examination of the Veteran.  If that examiner is unavailable, the case should be forwarded to a similarly situated examiner.  After reviewing the 2003 insurance application, VA records, specifically EKG's of 2005 and testing findings of 2007, please reconcile the reported findings with the recent conclusion that there is coronary artery disease, but no residuals of an infarct.  If residuals of an infarct are found, please refer to the August 2011 REMAND in the file and respond to the pertinent information requests therein.  If no residuals of an infarct are found, please reconcile that current conclusion with the 2005 and 2007 test results.  If for instance, the 2005 EKG was misread, or the scarring is indicative of other than an infarction, please so note in detail.  If a conclusion cannot be reached without further examination, such examination should be conducted.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department 


